CaSe 18-26284 DOC 14 Filed 02/11/19 Page 1 Of 9

Fi|l in this information to identify your case:

Debtor 1

Mi|ton FLores

 

Firsl Name

Debtor 2

Midr:le Hama Lasl blame

 

lSpouse, if tiling) Firei Nama

Mld{!lB N.'lmt] La$i Nm

Uni'led Stales Bankruptcy Court for the: Distrlct Of Mary|al'ld

1 5-26284

Case number

 

{lf known)

 

 

Official Form 427
Cover Sheet for Reaffirmation Agreement

12115

 

Anyone who is a party to a reaffirmation agreement may till out land file this form_ Fili it out completety, attach it to the reaffirmation agreement,
and file the documents within the time set under Ban|<ruptcy Ru|e 4008.

m Exptain the Repayment Terms of the Reaft'irmation Agreement

 

1. Who is the creditor?

_2. How much is the debt'?

3. What is the Annua|
Percentage Rate (APR)
of interest? (See
Bankr'upti:y Code
§ 524(kl(3)tEl-l

4, Does collateral secure
the debt?

5. Does the creditor assert
that the debt is
nondischargeable?

6. Using information from
Sr:hedule l: Your income
(Oft'icial Fomi 105|) and
Schedule J: Your
Expenses (Otliciai Form

1UGJ). t"i|| in the amounts.

Offir:ia| Form 427

Home Point Financial Corporation
Narne of the creditor

 

 

On the date that the bankruptcy ease is liled $_M___ 204.005»57

204,005.5? *Payment may change

due to escrow

To be paid under the reafirmation agreement $

1,729.60 "
5 per month for 209 months fit fixed interest rate]

3.625 %

Before the bankruptcy case was filed _

3.625 % |I Fixed rate
|:l Adjustabie rare

Under the reatlirmatiori agreement

E]No

g Yes. Descn'be the collatera|.

13004 B|uhil| Road, Silver Spr`ing, MD 20906

 

Current market value 5 335.000-00

MNO

|:] Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable

|ncome and expenses stated on the reaffirmation agreement

SGS'J©;\

-$_é>_l'l]_j

:s§z-O{d'

income and expenses reported on Schedules land J

$ § §7@ Ee. Month|y income from all sources

after payroll deductions

63. Combined monthly income from
line 12 of Schedule l

Sb. Monlhly expenses from line 226 01'_ 5 (oj 2 l

Schedu|e J

6[. Nlonthly expenses

Gg. Monthly payments on all
reaffirmed debts not included iri
monthly expenses

6c. Montt'i|y payments on all
reaffirmed debts not listed on
Schedu|e J

_$

6d. Schedu|ed net monthly income $ Z'O l
Subtract lines 6b and 6c from 6a

EhA Present net monthly income
Subtract lines 6f and 69 from Ee.
|f the total is less than 0, put the
number in brackets.

|f the total is less than 0, put the
number in brackets.

Cover Sheet for Reafl'irmation Agreement page 1

CaSe 18-26284 DOC 14 Fi|eCl 02/11/19 Page 2 Of 9

Deblor 1 Mi|ton FLOreS Case number irm-imm 18‘26284

 

Flrst Name Midcle Name Last Nome

?. Aretheincorne amounts E:No

 

 

on lines 6a and Ee a Yes_ Exp|ain why they are different and complete line 10.
different?

8. Are the expense ,m.No
amounts on lines Eb l:l Yes. Explain why they are different and complete line 10.

 

and Bf different?

 

9. ls the net monthly 0 No

income in line Gh less Q¥es. A presumption of hardship arises (un|ess the creditor is a credit union).
than o? Exp|ain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses

Comp|ete line 10.

The dialole watt lr\atr€ `l`o ctc mt§JF\/\otn`l`

H€C c.§<..e 417 65

=10_ Debtor's codification

about lines 7_9 t certify that each on lines 7-915 true and correct.

ii any answer on lines 7-9 is
Yes, the debtor must sign

here. X

lf all the answers on lines 7-9 _-Brgrla?¢e'drt?emo ' ' __" Signalure of Dehtor 2 (Spouse Dnly in a Joint Case)
are No, go to line 11.

 

 

11. Did an attorney represent 0 NO
the debtor in negotiating ja Yes. Has the attorney executed a declaration or an affidavit to support the reafhrmation agreement?
the reaffirmation m No
agreement? .
m_ Yes

?; Whoever fills out this form l certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the

 

must sign here. parties identified on this Cover Sheet for Reafi‘irmation Agreement.
_ x /s/ D. Anthonv Sottile pace Z-[\l l t‘l
i Signature MM l' DDl' YY'YY

D. Anthony Sotti|e, Authorized Agent for Creditor

; F'rinied Name

 

Check one:

a Debtor or Debtor's Attorney
w Creditor or Creditor's Attorney

Ochi'al Form 427 Cover Sheet for Reaft'irmation Agreernent page 2

CaSe 18-26284 DOC 14 Fi|eCl 02/11/19 Page 3 Of 9

l"orm 2400!\ (121'15)

 

‘l< one.
Presuinption o|' Undue Hardship

No Presumption of Undue Hardship
.S'ee Deblor's .S`taremenr in Sirpporr of Rea_§‘ir‘rimrioii,
Parr H beil`mi.', m determine ii.'ilrr'c'l'i box tn check

 

 

 

UNITED STATES BANKRUPTCY COURT
District of Maryland

ln re M"t°“ FL°“"S , Case No. 15-26284

Debtor
Chapter 7

REAFFIRMATION DOCUMENTS

Name cf Creditgr; Home Point Financia| Corporat`ion

 

:| Chccl< this box ifCrcditor is a Credit Union

PART I. REAFFIRMATION AGREEMENT

`Reaftirming a debt is a serious financial decision. Before entering into this Reaftirmation
Agreement, you must review the important disclosures, instructions, and definitions found in Part V of
this form.

A. Bricf description of the original agreement being rcaffirmed:13004 Bluhill FiOaCL Silver Spring. lVlD 20905

For e,mmp[e. auto loan

B. AM'OUNT REAFFIRMED: S 204,005.57
Tlie Amount Rcai`tirmcd is thc entire amount that you are agreeing to pay. This may include
unpaid principal, interest, and fees and costs (it` any) arising on or before 01/01/2019 ,
which is the date ofthc Disclosurc Statcment portion ofthis t`orm (Part V).
See the definition of "Arnount Reaffr`rmed" fri Part V, Sectiori C below.

C. The ANNUAL PERCENTA G'E RATE applicable to the Amount Reaft"irmed is 3.6250 %.
See definition of "Anrmal Percentage Rrrte " in Part V, Section C below.

This is a (cliecit~ one) Fixed rate ‘:| Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from thc Annual Pcrcentage Rate
disclosed here.

Case 18-26284 DOC 14 Filed 02/11/19 Page 4 Of 9

Fomi 2400A, Real`l'umatiun Dni:umenls page 3

. s- Pa ment ma chan e
D. Reafflfmatlon Agl'€€m€nt Repaym€l'll Ter`l'l'lS (checl< and complete one)i dug to escro\:r g

$ 1.729-60 per month for 209 months starting on 01/01/2019 .

:l Describe repayment terms, including whether future payment amount(s) may be different from
the initial payment amount.

E. Describe the collateral, if any, securing the debt:

Description: 13004 B|uhi|| Fload. Silver Spring, NlD 20906
Current Market Value S 385,000_00

 

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?
ij Yes. What was the purchase price for the collateral? $

No. What was the amount of the original loan? $ 224,000.00

G. Spccit`y the changes made by this Reaft`irmation Agreement to the most recent credit terms on the reaffirmed
debt and any related agreement

Terms as of the Terms After * payment may Change
Date of Bankruptcy Reaffimiation due to escrow
Balance due (£ncluding
jees and costs) $ 204,005.57 3 204,005.57
Annual Percentage Rate 3.6250 % 3.6250 %
Monthly Payment $ 1.729.60 * $ 1,729.60*
I-l. Check this box if the creditor is agreeing to provide you with additional future credit in connection with

this Reaffirniation Agreement. Describe the credit limit, the Annual Percentage Rate that applies to
future credit and any other terms on future purchases and advances using such credit:

PART II. DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMAT!ON AGREEMENT

A. Were you represented by an attorney during the course of negotiating this agreement?

Check one_ [EYes [:| No

B. ls the creditor a credit union?

Check one. [:|Yes No

Case 18-26284 DOC 14 Filed 02/11/19 Page 5 Of 9

Fomi 24UGA. Rcaf`firmalion Dot:uments Page 3

C. Ifyour answer to EITHER question A. or B. above is "No,” complete l. and 2. below.

I. Your present monthly income and expenses are:
a. Monthly income from all sources after payroll deductions 7
(tal<e-homc pay plus any other income) $ cg § 0
b. Monthly expenses (including all reaffirmed debts except
this one) 3 l¢/Z 17 /
c. Amount available to pay this reaffirmed debt (subtract b. from a.) $ l Z-O}>

d. Amount of monthly payment required for this reaffimied debt $ f § §©

If the monthly payment on this reaffirmed debt (It`ne d.) is greater than the amount you have available to
pay this reaffirmed debt (lt`ne c.)_ you must check the box at the top of page one that says “Presttmption
of Untitte Ha)'dsht'p. " Otlret'wise, you must check the box at the top of page one that says "No
P)‘esttntptt'on ofUndae Hat'dsittp. "

2. You believe that this reaffirmation agreement will not impose an undue hardship on you or your
dependents because:

Check one of the two statements below, if applicable:

|:| You can afford to make the payments on the reaffirmed debt because your monthly income is
greater than your monthly expenses even after you include in your expenses the monthly
payments on all debts you are reaffirming, including this one.

E] You can afford to make the payments on the reaffirmed debt even though your monthly income
is less than your monthly expenses after you include in your expenses the monthly payments on
all debts you are reaffirming, including this one, because:

\ Us\\\ Ct\i®'\di SP€V\L{W\§ Owte[‘WW/!@ ey<c:e§_gj
g\mmc> gates O/§@) wCSF\W/\

Use an additional page it`needed for a full explanation

D. lf your answers to BOTI-l questions A. and B. above were “Yes,” check the following
statement ifapplicable:

You believe this Reaffirmation Agreement is in your financial interest and you can afford to
make the payments on the reaffirmed debt.

Also. check the box at the top of page one that says "No Presttmptt`on of Undue Hat'dship.”

Case 18-26284 DOC 14 Filed 02/11/19 Page 6 Of 9

Form zaoox, summation Documents y page 4
PART Ill. CERTIFICAT[ON BY DEBTOR(S) AND SIGNATURES OF PARTIES
l hereby certify that:

(l) l agree to reaffirm the debt described above.

(2) Before signing this Reaffirmation Agreement, l read the terms disclosed in this Reaffirmation
Agreement (Part I) and the Disclosure Statement, Instructions and Dcfinitions included in Part V

below;

(3) The Debtor’s Statement in Suppoit of Reaffirmation Agreement (Part ll above) is true and
complete;

(4) l am entering into this agreement voluntarily and am fully informed of my rights and
responsibilities; and

(5) l have received a copy of this completed and signed Reaffinnation Documents form.

SIGNATUR.E(S) (lf this is a joint Reaffirmatio Agr;ernen both debtors must sign.):
Date 974 7[ ; § Signatu:?¥_'_'j>

`Dei')tor
Date Signature

 

Joint Debtor. ifmry

Reaffirmation Agreement Terms Accepted by Creditor:

 

 

 

Creditor Home Point F'lnancial Corporation c/o Sotti|e & Bari|e P. O. Box 476, Love|and, OH 45140
Print Name 5!:§ ‘ § 6 Address
D. Anthony Sotti|e, Authorized Agent Anthony Sotti|e ila ll el
Prt'nt Name ofRepre.rentative .S't`gnatttre Date

PART IV. CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY]

To be filed only r_'ftire attorney represented the debtor during the course of negotiating this agreement

l hereby certify that: (1) this agreement represents a fully informed and voluntary agreement by the debtor; (2)
this agreement does not impose an undue hardship on the debtor or any dependent of the debtor; and (3) l have
fully advised the debtor of the legal effect and consequences of this agreement and any default under this
agreement

Ai;§;esumption of undue hardship has been established with respect to this agreement. In my opinion,
h , the debtor is able to make the required payment

Check box, if the presumption of undue hardship box is checked on page l at creditor is not a Credit

Unton
Date Zt:f[ [ g Signature of Debtor s Attorney y Q/L(,:

Print Name of Debtor s Attorney ,A/[LC.¢ ()1:){“_3,

  

Case 18-26284 DOC 14 Filed 02/11/19 Page 7 Of 9

Forni 240(JA, Reafiirmniion Documents Page 5

PART V. DISCLOSURE STATEMENT AND lNSTRUCTlONS TO DEB'I`OR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I
above) and these additional important disclosures and instructions.

Reafiirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the
decision is in your best interest. lf these steps, which are detailed in the Instructions provided in Part V, Section
B below, are not completed, the Reaffirrnation Agreement is riot effective, even though you have signed it.

A.

DISCL()SURE STATEMENT

What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That means that if
you default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to take
your property or your wages. Your obligations will be determined by the Reaffimiation Agreement1
which may have changed the terms of the original agreement l f you are reaffirming an open end credit
agreement, that agreement or applicable law may permit the creditor to change the terms of that
agreement in the future under certain conditions

Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest Be sure you can
afford the payments that you agree to make.

What if your creditor has a security interest or licn? Your bankruptcy discharge does not eliminate
any lien on your property. A “lien” is often referred to as a security interest, deed of trust, mortgage, or
security deed_ The property subject to a lien is often referred to as collateral. Even if you do not
reaffirm and your personal liability on the debt is discharged, your creditor may still have a right under
the lien to take the collateral if you do not pay or default on the debt It` the collateral is personal
property that is exempt or that the trustee has abandoned, you may be able to redeem the item rather
than reaffirm the debt_ To redeem, you make a single payment to the creditor equal to the current value
of the collateral, as the parties agree or the court determines

How soon do you need to enter into and tile a reaffirmation agreement? lf you decide to enter into
a reaffirmation agreement, you must do so before you receive your discharge Aner you have entered
into a reaffirmation agreement and all parts of this form that require a signature have been signed, either
you or the creditor should file it as soon as possible_ The signed agreement must be filed with the court
no later than 60 days after the first date set for the meeting of creditors, so that the court will have time
to schedule a hearing to approve the agreement if approval is required However, the court may extend
the time for filing, even after the 60-day period has ended.

Can you cancel the agreement? You may rescind (eaneel) your Reaffinnation Agreernent at any time
before the bankruptcy court enters your discharge, or during the 60-day period that begins on the date
your Reaffirmation Agreement is filed with the court, whichever occurs later. To rescind (cancel) your
Reaffinnation Agreement, you must notify the creditor that your Reaffirmation Agreement is rescinded
(or canceled). Remember that you can rescind the agreement, even if the court approves it, as long as
you rescind within the time allowed

Case 18-26284 DOC 14 Filed 02/11/19 Page 8 Of 9

Form 2400A. Rcafiirm:ition Documents Page 6

l\J

When will this Reafiirmation Agreement be effective?

a. If you were represented by an attorney during the negotiation of your Reai`i'irmation
Agreeinent and

i_ if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when
it is filed with the court unless the reaffirmation is presumed to be an undue hardship Ifthe
Reafiirmation Agreement is presumed to be an undue hardship, the court must review it and may
set a hearing to determine whether you have rebutted the presumption of undue hardship

ii_ if the creditor is a Credit Union, your Reafiirmation Agreement becomes effective when it
is filed with the court

b. li` you were not represented by an attorney during the negotiation of your Reafi'irniation
t‘ltgreement1 the Reaffirmatioii Agreement will not be effective unless the court approves it. To have the
court approve your agreement1 you must file a inotion. See lnstruction 5, below. The court will notify
you and the creditor of the hearing on your Reaffirmation Agreement. You must attend this hearing, at
which time the judge will review your Reaffirmation Agreement. If the judge decides that the
Reafiirmation Agreement is in your best interest, the agreement will be approved and will become
effective l-Iowever, if your Reaffirmation Agreement is for a consumer debt secured by a mortgage_,
deed of trust, security deed, or other lien on your real property, like your home, you do not need to tile a
motion or get court approval of your Reaffirrnation Agreement.

What if you have questions about what a creditor can do? If you have questions about reaffirming a
debt or what the law requires, consult with the attorney who helped you negotiate this agreement lf you
do not have an attorney helping you, you may ask thejudge to explain the effect of this agreement to
you at the hearing to approve the Reafiirmation Agreement_ When this disclosure refers to what a
creditor “may" do, it is not giving any creditor permission to do anything The word "may” is used to
tell you what might occur if the law permits the creditor to take the action.

lNSTRUCTlONS

Review these Disclosutes and carefully consider your decision to reafiinn. If you want to reaffirm,
review and complete the information contained iri the Reafiirmation Agreement (Partl above). If your
case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.

Complete the Debtor's Statement in Support of Reafiirmation Agreement (Part ll above)_ Be sure that
you can afford to make the payments that you are agreeing to make and that you have received a copy of
the Disclosure Statement and a completed and signed Reaffirmation Agreement_

lf you were represented by an attorney during the negotiation of your Reaffirmation Agreement, your
attorney must sign and date the Ccrtiiication By Debtor’s Attorney (Part IV above)_

You or your creditor must file with the court the original of this Reafiirmation Documents packet and a
completed Reaffirmation Agreement Covcr Sheet (Ofiicial Barikruptcy Form 427)_

lf you ore not represented by an attorney, you must also complete and file witli the court a separate
document entitled “il/Ioti`on for Court Approval ofRea_)j'irmcttion Agreemerit ” unless your Retijj‘i`rmotion
Agreement is for a consumer debt secured by o lien on your real propertyl such as your home You can
use Fonn 24OOB to do this.

Case 18-26284 DOC 14 Filed 02/11/19 Page 9 Of 9

Form 240{1A, Rcaffinnalioii Documents Page i‘

C.

DEFINITIONS

“Amount Reaftirmed” means the total amount of debt that you are agreeing to pay (reaffirm) by
entering into this agreement The total amount of debt includes any unpaid fees and costs that you are
agreeing to pay that arose on or before the date of disclosure, Which is the date specified in the
Reaffirmation Agreement (Part l, Section B above)_ Your credit agreement may obligate you to pay
additional amounts that arise after the date of this disclosure You should consult your credit agreement
to determine whether you are obligated to pay additional amounts that may arise after the date of this

disclosure

“Annual Pcrcentage Rate” means the interest rate on a loan expressed under the rules required by
federal law. The annual percentage rate (as opposed to the “stated interest rate") tells you the full cost
of your credit including many of the creditor’s fees and charges You will find the annual percentage
rate for your original agreement on the disclosure statement that was given to you when the loan papers
were signed or on the monthly statements sent to you for an open end credit account such as a credit

card.

“Credit Union” means a financial institution as defined in 12 U.S.C. § 46|(b)(1)(A)(iv). lt is owned
and controlled by and provides financial services to its members and typically uses words like “Credit
Union" or initials like "C.U.” or “F_C_U." in its name.

